DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Action is in response to the Request for Continued Examination filed December 10, 2020.  Claims 1, 7-10 are amended.  Claims 1-10 are currently pending and have been examined in the application.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claims 1 and 8-10 the subject matter “the configured vendor link facilitates configuration of the vendor's website” is not described by the specification how the vendor website is facilitated by the vendor link.  The specification recites that a “tracking link generating (TLG) component 129 may utilize data provided in the tracking link request to facilitate generating tracking links (e.g., for any websites, products, services, etc. mentioned in the video stream).” [0042].  This does not describe how generating tracking links facilitates configuration of the vendor's website.  The ability of one skilled in the art to make and use the invention does not satisfy the written description requirement if details of how the claimed function is to be performed are not disclosed, including how to program the disclosed computer to perform the claimed function.  See MPEP 2161.01.  Claims 2-7 by being dependents of Claim 1 are also rejected.  
	In claim 7 the subject matter “the vendor link is configured such that the user is precluded from visiting the vendor's website” is not described by the specification how the vendor link precludes the user from visiting the vendor’s website.  Although, the specification recites the claim language, it does not describe how the function is performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015); MPEP 2161.01.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 9, the claim limitation “a data-capturing means for capturing” has been analyzed to determine whether it should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Based on this analysis, set forth below, it has been determined that the claim should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
	Claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it  uses the non-structural term “means” coupled with functional language “for obtaining …;” 
	A review of the specification does not show definite structure for the “means for obtaining …”, “means for determining …”, “means for retrieving …”, “means for determining …”, “means for generating …”, “means for generating …”, “means for analyzing …”, “means for configuring …”, and “means for redirecting …” and fails to provide a sufficient algorithm which can perform the recited functionalities.  Therefore, the claim is indefinite.  
	A sufficient recitation of structure includes recitation of both 1) a particular device which performs the function and 2) the algorithm/process which the particular device employs to achieve the claimed function. The corresponding structure must be more than simply a general purpose computer or microprocessor operable to perform the recited functionality - see MPEP 2181(II)(B).
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the lack of corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters, in response to this Office action. 
	If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman (US Publication 2018/0034850) in view of Pettersen (US Patent 6826594).
A.	In regards to Claims 1, 8, 9 and 10, Turgeman discloses apparatus, medium, system and method, comprising:
	a memory; Turgeman [0179]
	a component collection in the memory, including: a visitor profile determining component; a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the memory, the processor issues instructions from the visitor profile determining component, stored in the memory, to:: 
	obtain, via at least one processor, a tracking link click request associated with a tracking link from a user; Tugeman [0041: tracking module may monitor the interactions of the end-user; including his native or natural interactions that he performs while browsing a website; 0042: 
	determine, via at least one processor, a user identifier associated with the user; Turgeman [0107: determine which one of the different users is currently acting in the current usage session (e.g. User 3 under Cookie number 12345); 0126: storing in a remote database, a record indicating the extracted behavioral biometric model of the user, and a unique identifier];
	retrieve, via at least one processor, historical visitor profile data from a database based on the user identifier; Turgeman [0097: check whether whether a Behavioral Biometric Cookie is already stored locally in the current end-user device, having a Cookie ID identifier number; obtain from the remote database the corresponding record, that reflects the user-specific behavioral biometric model or profile that had previously been extracted from previous user-interactions];
	determine, via at least one processor, current visitor profile data from a tracking cookie associated with the user's client; Turgeman [0076: the Behavioral Cookie based Ad Server may receive a signal from the end-user device, that the current fresh user-interactions of a currently-browsing user, match the user-specific characteristics of Device 123456, User A;];
	generate, via at least one processor, visitor summary data for the user based on the historical visitor profile data and the current visitor profile data; Turgeman [0097: system may operate in real time, or in near -real-time or substantially in real time in order to monitor the fresh or the current user interactions, and in order to determine in real time whether or not the fresh interactions match the previously-stored Behavioral Biometric Profile that corresponds to the Cookie ID number; 0133: determining that the current user, who performed the fresh user interactions, is the same human user as the user that previously performed interactions associated with said particular record];
	generate, via at least one processor, a visitor profile for the user based on the visitor summary data; Turgeman [0085: user-side tracking module may monitor the user interactions of 
	Turgeman does not specifically disclose, analyze, via at least one processor, the tracking link to determine a corresponding vendor link of a vendor; this is disclose by Pettersen [Col. 14 Ln 48-51: user may activate the click-through link, which will cause the user system browser to send to the central linking web site a redirect request to the merchant web site];
	configure, via at least one processor, the vendor link using the visitor profile; this is disclose by Pettersen [Col 27 Ln 35-39: request is generated from the user system browser to a central tracking application program, which preferably incorporates as part of the request any existing cookies from the user system browser for the domain name used in the tracking request];
	and redirect, via at least one processor, the user's client to the configured vendor link, the configured vendor link facilitates configuration of the vendor's website.  This is disclose by Pettersen [Col. 14 Ln 51-56: central linking Web site tracks the user's request, then processes the request and redirects the user system to the merchant web site. The merchant web site then serves a web page corresponding to the destination link for display or other processing at the user system; Col 27 Ln 46-49: user system browser sends the request specified in the redirect to the designated domain of the central linking web site server, including all cookies for that domain in the request header];
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Turgeman with the teachings from Pettersen with the motivation to provide a linking web site between a merchant and user which is advantageous in that it greatly simplifies and centralizes accounting and compensation, relieving affiliates and merchants of the time consuming task of performing such accounting functions themselves.  Pettersen [Col 2 Ln 32-40].  Moreover, since the claimed invention is 
B.	In regards to Claim 2, Turgeman discloses, wherein the user identifier is determined by generating a fingerprint of the user's client.  Turgeman [0093: system may utilize, generate, read and/or write the Behavioral Biometric Cookies locally within the end-user device as client-side cookies; for example, by utilizing a Cookie ID number or identifier string, or other Global Unique Identifier (GUID) or other unique string, which may link or associate between a behavioral biometric cookie that is stored locally within an end-user device].
C.	In regards to Claim 3, Turgeman discloses, wherein the user identifier is determined by retrieving the user identifier from the tracking cookie.  Turgeman [0100: biometric/behavioral cookie may be a client-side cookie and/or a server-side cookie, to identify an anonymous user and/or a logged-in (e.g., already authenticated) user].
D.	In regards to Claim 4, Turgeman discloses wherein the historical visitor profile data includes any of: purchases data, refunds data, browsing behavior.  This is old and well known in the art, see at least Turgeman [0030: cookie may store in plaintext a representation of "prior-visits=37", indicating that the user has visited this website 37 times so far; 0059: algorithm may be utilized, in order to learn and to define a user-specific profile based on the data that is monitored or produced during the interaction].
E.	In regards to Claim 5, Turgeman discloses, wherein the visitor summary data includes a visitor type of the user.  Turgeman [0046: the tracking module may differentiate between: (a) a human user who performs manual interactions that exhibit a first set of user-specific attributes; and (b) an automatic script or a bot].
Claim 6, Turgeman does not specifically disclose, wherein the vendor link is configured to include the visitor profile via a URL query string.  This is old and well known in the art to include parameters in a URL, see at least by Pettersen [Col. 25 Ln 15-18: URL denoting a file address, a program file designation, and a user ID].  The motivation being the same as claim 1.
G.	In regards to Claim 7, Turgeman discloses, the vendor link is configured such that the user is precluded from visiting the vendor's website.  Turgeman [0046:].




Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant's arguments regarding the 35 U.S.C. § 112 rejection that support for the limitation “wherein the configured vendor link facilitates configuration of the vendor's website” is found in the specification at paragraphs [0101], [0037-0038], [0044] and [0066-68].  The Examiner respectfully disagrees.  Paragraph [0101] states “the vendor may use visitor profile data to configure the vendor's website differently for different types of visitors.”  While, paragraphs [0037] and [0041] provides general HTML POST messages for sending a request/data to a server.  Thus, these paragraphs do not describe how a configured vendor link facilitates configuration of the vendor's website.  Paragraphs [0066-68] disclose a pixel drop for tracking user activity (not a cookie as claimed), and that the tracked activity data may be used in redirecting a user to an attribution link.  Paragraph [0038] discloses a second user's browser is redirected to the tracking link.  These paragraphs also do not describe how a configured vendor link facilitates configuration of the vendor's website.  It is not enough that one skilled in the art Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015); MPEP 2161.01.  Applicant additionally, points to programming language in the specification which is neither patentable nor verifiable.  One of ordinary skill in the art is not required to be able to decipher or program in the language written in order to implement the invention.  By alluding to the programming language Applicant is requiring that one should be able to read and understand the coded function.  As such, these paragraphs that proffer programming language do not provide support for the limitation as claimed.
	Applicant's submits that support for the means plus limitations is found in the SQL and HTTP post commands and accompanying logic flows disclosing data structure.  The Examiner respectfully disagrees.  A sufficient recitation of structure includes recitation of both 1) a particular device which performs the function and 2) the algorithm/process which the particular device employs to achieve the claimed function. The corresponding structure must be more than simply a general purpose computer or microprocessor operable to perform the recited functionality - see MPEP 2181(II)(B).  Applicant describes stored program components to be software comprising logic flow, as such they do not provide the structures necessary to support each of Applicant’s means plus limitations.  The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP 2181(II)(B); Blackboard v. Desire2Learn, Inc., 574 F.3d 1371, 1384, 91 USPQ2d 481, 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome).  For instance Fig. 2 discloses one of a function to be performed is “generate tracking link” but does not provide an 




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E CARVALHO/
Primary Examiner, Art Unit 3622